Order entered January 10, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00392-CV

                            CAROL S. ABLON, ET AL., Appellants

                                                 V.

                              WILLIAM NEAL ABLON, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14902-I

                                             ORDER
       We GRANT appellants’ January 8, 2014 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief on or before January 23, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE